 Case 2:20-cv-10627-KM-ESK Document 7 Filed 08/24/20 Page 1 of 2 PageID: 50




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                  )
 MedWell LLC, a limited liability company         )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )
                                                  )   Case No. 2:20-cv-10627-KM-ESK
 CIGNA Corporation; CIGNA Health and              )
 Life Insurance Company; CIGNA                    )
 Healthcare of New Jersey, Inc.;                  )
 Connecticut General Life Insurance               )
 Company; John Does and Jane Does 1-20;           )
 and XYZ Corporations and ABC                     )
 Partnerships 1-20,                               )
                                                  )
         Defendants.                              )


                STIPULATION EXTENDING TIME TO ANSWER OR MOVE

        It is hereby stipulated and agreed by and between Plaintiff MedWell LLC and Defendants

Cigna Corporation, Cigna Health and Life Insurance Company, Cigna Healthcare of New Jersey,

Inc., and Connecticut General Life Insurance Company (together, “Cigna” or “Defendants”),

acting through their duly authorized counsel, that the time for Defendants to answer or otherwise

respond to the Plaintiff’s complaint, which is currently due on August 24, 2020, be extended.

Plaintiff intends to file a motion to remand this case to state court. The parties request that Cigna’s

deadline to respond to the complaint be extended until 21 days after the Court’s ruling on Plaintiff’s

forthcoming motion to remand, or, in the event Defendants consent to Plaintiff’s request to remand

this matter, 21 days after this Court orders that the case be remanded.



                                  [Continued on Following Page]




LEGAL02/40007257v1
 Case 2:20-cv-10627-KM-ESK Document 7 Filed 08/24/20 Page 2 of 2 PageID: 51




 SARMASTI PLLC                          ALSTON & BIRD LLP

 /s/ Christopher Salloum                /s/ Steven L. Penaro
 Vafa Sarmasti                          Steven L. Penaro
 Christopher Salloum                    90 Park Avenue
 Fairfield Commons                      New York, NY 10016
 271 U.S. Highway 46 West, Suite A205   Telephone: (212) 210-9400
 Fairfield, NJ 07004                    Facsimile: (212) 210-9444
 Telephone: 973-882-6666                steven.penaro@alston.com
 Facsimile: 973-882-8830
 vafa@sarmastipllc.com                  Edward T. Kang (pro hac vice motion
 chris@sarmastipllc.com                 forthcoming)
 Counsel for Plaintiff                  950 F Street, NW
                                        Washington, D.C. 20004
                                        Telephone: 202-239-3300
                                        Facsimile: 202-239-3333
                                        edward.kang@alston.com

                                        Kelsey L. Kingsbery (pro hac vice motion
                                        forthcoming)
                                        555 Fayetteville Street, Suite 600
                                        Raleigh, NC 27601
                                        Telephone: (919) 862-2200
                                        Facsimile: (919) 862-2260
                                        kelsey.kingsbery@alston.com

                                        Counsel for Defendants




SO ORDERED:




              s/Kevin McNulty
              Hon. Kevin McNulty
              U.S. District Judge
              Date: 8/24/2020




LEGAL02/40007257v1
